MEMORANDUM **
Zhora Grigoryan, and his wife, Rima Grigoryan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying them motion to reopen removal proceedings conducted in absentia. We dismiss in part and deny in part the petition for review.
We lack jurisdiction over petitioners’ contention regarding the IJ’s denial of them motion to reopen absent a hearing transcript because it was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process challenges that are procedural in nature must be exhausted).
Petitioners waived any challenge to the agency’s conclusions regarding their ineffective assistance of counsel claim by failing to raise it in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.